Citation Nr: 0029938	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  99 12 696	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of cold 
injury to the hands.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Army from February 
1964 to February 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1988 RO decision, which denied the 
veteran's claim of service connection for residuals of cold 
injury to the hands.  The veteran originally filed this 
particular service connection claim in February 1988.  The RO 
denied the referenced claim in August 1988; however, the 
record reflects that the veteran was never notified of this 
decision.  As a result, the August 1988 RO decision never 
became final and is currently on appeal before the Board.


REMAND

Service medical records indicate that while serving on active 
duty in December 1964, the veteran was hospitalized for three 
days and diagnosed as having frostbite of both feet.  At the 
time of his hospitalization, the veteran stated that he 
incurred the referenced injury while in Chul Won-ni Valley, 
Korea.  Following his treatment, he was placed on limited 
duty and was restricted from prolonged or repeated exposure 
to extreme cold.  During the remainder of his period of 
active duty, the veteran repeatedly presented for treatment 
of frostbite of the feet.  There are no references to 
frostbite of the hands in the veteran's service medical 
records, including at the time of his separation examination 
in February 1967.

According to a November 1998 statement, the veteran's private 
physician, Dr. Towler, opined that the veteran had developed 
a progressive pattern of severe and symptomatic ischemia 
involving his fingers and toes, which was highly suggestive 
of secondary Raynaud's phenomenon.  Dr. Towler further opined 
that the veteran's Raynaud's phenomenon was a direct result 
of his initial frostbite injuries, which were sustained in 
service. 

According to the veteran's testimony in his September 1999 RO 
hearing, he testified that he sought VA treatment in South 
Carolina for frostbite of both of his hands and feet 
immediately following his discharge from service; however, 
such treatment records are not on file.
 
As a result of recent legislation, the requirement that a 
veteran submit a well-grounded claim in order to trigger VA's 
duty to assist is no longer applicable.  Floyd D. Spence 
National defense Authorization Act for Fiscal Year 2001, Pub. 
L. No. 106-398, § 1611 (2000) (to be codified at 38 U.S.C.A. 
§ 5107(a)).

In the instant case, the veteran's claim must be remanded for 
further development.  In this regard, given the lack of 
medical evidence of a frostbite injury to the veteran's hands 
during his period of active duty, and the lack of evidence 
showing frostbite residuals until the late 1980s, the nature 
and etiology of his current hand condition is somewhat 
questionable.  In order to resolve the matter of etiology, a 
VA examination of the veteran is warranted.  Additionally, it 
is noted that the U.S. Court of Appeals for Veterans Claims 
has held that VA treatment records pertaining to the period 
prior to a Board decision are constructively deemed to be 
before the Board.  Dunn v. West, 11 Vet. App. 462 (1998); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Accordingly, any 
outstanding and pertinent VA records, from South Carolina and 
elsewhere, must be obtained. 

Thus, the case is REMANDED to the RO for the following 
development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should obtain and associate 
with the claims folder all relevant 
private and VA treatment records that 
have not already been made part of the 
claims folder, particularly including any 
outstanding private treatment records as 
well as any records from the VA 
facilities located in Greenville and 
Columbia, South Carolina.

3.  The RO should take any necessary 
steps to have the veteran undergo a VA 
examination for the purpose of diagnosing 
or ruling out residuals of cold injury of 
the hands.  All studies deemed 
appropriate should be performed, and all 
findings should be set forth in detail.  
The examiner must review the claims 
folder and a copy of this remand prior to 
the examination.  In the report of the 
examination, the examiner should respond 
specifically to each of the following 
items:

a.  Does the veteran currently have 
residuals of cold injury to the hands, 
including Raynaud's phenomena? 

b.  If the veteran does have residuals 
of cold injury to the hands, based on 
an assessment of the entire record, 
what is the date of onset of such 
condition?

c.  If the veteran has residuals of 
cold injury to the hands, the examiner 
should indicate whether it is at least 
as likely as not, that such is 
etiologically related to complaints or 
treatment noted in service.

The veteran must be properly informed of 
his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

5.  The RO should review the veteran's claim based 
on all of the evidence on file.  All appropriate 
laws and regulations should be applied.  If the 
benefits being sought by the veteran are not 
resolved to his satisfaction, he and his 
representative should be sent a supplemental 
statement of the case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


